Case 20-72638-pmb       Doc 13    Filed 12/16/20 Entered 12/16/20 10:43:23            Desc Main
                                 Document      Page 1 of 11



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:
                                                          CHAPTER 11
 SHARPE CONTRACTORS, LLC,
                                                          CASE NO. 20-72638
        Debtor.
                                                          Contested Matter
 Sharpe Contractors, LLC,

 Movant,

 vs

 Bank of America, N.A., Selective Insurance
 Company of America, American Funding
 Services, Inc., Alfa Advance Funding, LLC,
 and 24 Capital, LLC,

 Respondents.

               SUPPLEMENT TO EMERGENCY MOTION FOR
  ENTRY OF AN INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL

       COMES NOW, Sharpe Contractors, LLC (the “Debtor”), pursuant to Section 363 of

Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 363 (the “Bankruptcy Code”) and

Rule 4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and files this

Supplement to Emergency Motion for Entry of an Interim Order Authorizing Use of Cash

Collateral (“Motion”). In support of the Motion, the Debtor shows the Court as follows:

                                     Debtor’s Background

       1.      Sharpe Contractors, LLC is a commercial construction company formed in April of

2011 by Shane Sharpe, its sole member. Debtor achieved a great level of success working on retail

and petroleum projects from 2013-2017. Debtor entered the hospitality construction market in

2016 and has worked on multiple hospitality construction projects over the past 4 years.


                                                1
Case 20-72638-pmb         Doc 13    Filed 12/16/20 Entered 12/16/20 10:43:23               Desc Main
                                   Document      Page 2 of 11



       2.      In the late spring of 2018, Debtor entered into a contract with Dixon Management

to build a Holiday Inn Express in Brunswick Ga. The project was going smoothly and was

approximately 80% complete when the electrical contractor (Henry County Electric, Chris A.

Hale, LLC, Case No. 19-67877, N.D. Ga.) filed for Chapter 11 bankruptcy. After bringing an

expert in to evaluate the work that had been performed by Henry County Electric, it was

determined that the majority of the work was not adequate and presented numerous safety issues.

Debtor hired a new electrical contractor to repair a large majority of this work, resulting in an

additional $550,000 of expenses. In addition to this, much of the sheetrock, paint, wallcovering

and millwork had to be removed and repaired during this process, resulting in an additional

$400,000.00 of cost overruns. Further complicating the Debtor’s difficult position, Henry County

Electric failed to pay its various sub-subcontractors and vendors, resulting in an additional

$600,000.00 in expenses. At this time, the surety, Selective, was requested to get involved in order

to satisfy these substantial losses and issue bonds for all outstanding liens. These losses, along with

8 months of additional delays on the project, resulted in a net loss of over $2 million.

       3.      The Henry County Electric Project was the catalyst for Debtor’s future financial

troubles. In the late Spring of 2019, Sharpe entered into a contract with AVR Atlanta Hotel, LLC

and AVR Hotel NW Tenant, LLC to build a Ballroom and new SpringHill hotel at AVR’s current

Marriott property located in Marietta, Georgia. At the beginning of the project, Debtor began site

work and ran into a 4 month delay due to encountering substantial rock while excavating the

foundation for the SpringHill Project. While hitting rock is very common in Georgia, this particular

event produced a $550,000 cost overrun as the owner contended that the rock was in the contract

and was identified in the geo-tach report. Additionally, on October 24, 2019, a 10” water-main

burst on site, resulting in millions of gallons of water entering the existing Marriott. The water



                                                  2
Case 20-72638-pmb         Doc 13    Filed 12/16/20 Entered 12/16/20 10:43:23            Desc Main
                                   Document      Page 3 of 11



penetrated all existing elevators, boilers, and numerous guest rooms on the first floor shutting the

400 room hotel completely down while emergency repair crews were brought in to repair these

essential services.

       4.      After the “Water Main” event, Debtor has continued construction activities on both

projects (Ballroom and SpringHill). Debtor has had some success on these two projects. But

Debtor has also faced considerable financial challenges as a result of the unforeseen cost overruns.

       5.      In October of 2019, Debtor had exhausted the entire $750,000.00 line of credit with

Bank of America and made the unfortunate decision to take on additional capital with several

merchant cash advance companies (“MCA’s”). Debtor was in discussions with two new hotel

projects, (Hilton Garden Inn in Lexington, Kentucky and Hilton Garden Inn in Pensacola, Florida)

in early 2020 when the Covid-19 began affecting business operations across the country. The

pandemic caused the immediate suspension of both projects. New hospitality construction was

greatly affected. Debtor satisfied these initial MCA’s (approximately $925,000.00 of repaid funds)

and in late summer of 2020 once again took on additional capital from three MCA’s: Alfa Advance

Funding, 24 Capital, and American Funding Source. The combination of punishing daily

repayment requirements by the MCA’s and cost overruns on the aforementioned jobs placed

Debtor into the position it is today.

                             Additional Facts and Relief Requested

                                        The Northlake Project

       6.      Debtor is currently working on three construction projects. On the “Northlake”

project, Debtor is managing the construction of a Hilton in Tucker, Georgia for Anand, Inc. (the

“Owner”). The Northlake project is bonded by surety Selective Insurance Company of America

(“Selective”), a secured creditor in this case and purported second priority lienholder on proceeds



                                                 3
Case 20-72638-pmb         Doc 13     Filed 12/16/20 Entered 12/16/20 10:43:23          Desc Main
                                    Document      Page 4 of 11



from two other projects managed by Debtor. Selective asserts that its lien on any proceeds from

the Northlake project is in first priority as the surety of the project.

        7.      The current payment arrangement on the Northlake project calls for the Owner to

pay Selective for the amounts owed to the subcontractors and vendors. Selective then pays the

subcontractors and vendors. The funds paid from the Owner to Selective and then to the

subcontractors and vendors is not cash collateral because it never comes under the control of the

Debtor.

                                              The AVR Projects

        8.      The Debtor is working on two other projects for related companies AVR Atlanta

Hotel, LLC and AVR Hotel NW Tenant, LLC (together, “AVR”). These two projects are the

Marriott Ballroom Project and the Springhill Project (together, the “AVR Projects”). AVR pays

Debtor a general contractor’s fee to manage the project and be responsible for overseeing the work

of subcontractors and vendors.

        9.      The monthly invoices provided to AVR are broken down into two categories:

subcontractors/vendors and the fees paid to Debtor for its services as construction manager. AVR

pays the subcontractors via a “two-party” check system in which AVR makes the check payable

to both the subcontractor/vendor and the Debtor pursuant to section 9.5 of its contract with the

Debtor. Debtor determines that the invoice from the subcontractor/vendor is in the appropriate

amount and endorses the check to the subcontractor/vendor.

                                      Two-Party Check System

        10.     Attached to this Supplement is the list of subcontractors and vendors that must be

paid on the AVR Projects in the next 10 days. See Exhibit “B”. Debtor’s contention is that the

money being paid is not cash collateral of any lender in that the funds are paid jointly to Debtor



                                                    4
Case 20-72638-pmb        Doc 13    Filed 12/16/20 Entered 12/16/20 10:43:23             Desc Main
                                  Document      Page 5 of 11



and the subcontractor and are earmarked for specific payment to the subcontractor owed. However,

out of an abundance of caution, Debtor brings this Supplement to request court authority to

continue to receive checks pursuant to the “two-party” check system that has been implemented

by AVR and Debtor and pay the subcontractors and vendors the appropriate amounts.

       11.     The total amount due to subcontractors and vendors on the Springhill Project is

$160,968.81. Debtor requests court authority to accept a joint check from AVR for each

subcontractor and vendor requested to be paid and endorse the check to the appropriate party.

       12.     The total amount due to subcontractors and vendors on the Marriott Ballroom

Project is $59,645.12. Debtor requests court authority to accept a joint check from AVR for each

subcontractor and vendor requested to be paid and endorse the check to the appropriate party.

       13.     AVR, as the property owner, is currently in possession of any funds owed to the

various subcontractors and vendors. If Debtor does not endorse the joint check to the appropriate

subcontractor and vendor, Georgia law permits the imposition of a mechanics lien on AVR’s real

property. O.C.G.A. § 44-14-361. AVR would then be forced to pay the subcontractors and can,

under its contract with Debtor, seek indemnification by setoff against other sums owed to the

Debtor. Section 553 preserves setoff rights in bankruptcy, and the Code treats setoffs as secured

claims. See 11 U.S.C. § 506(a). As such, any payment to subcontractors and vendors pursuant to

the attached pay requests does not harm any creditor holding a security interest in cash collateral.

In fact, under Section 9.5 (General Conditions of the Contract for Construction) of the construction

contracts between the parties attached hereto as Exhibit “C”, AVR may refuse payment if its

subcontractors and vendors are not paid. Debtor therefore requests authority to pay the various

subcontractors and vendors through this joint check arrangement without having to modify the




                                                 5
Case 20-72638-pmb              Doc 13      Filed 12/16/20 Entered 12/16/20 10:43:23                     Desc Main
                                          Document      Page 6 of 11



terms of its AVR project contracts to allow for direct payment by AVR to the subcontractors and

vendors.

                                 Debtor’s Existing Cash and Accounts Receivable

       14. As of the Petition Date, Debtor is aware of the following items that constitute cash or cash

           equivalents.

            Regions Checking Account                             $23,877.62 (Account frozen by judgment

                                                                 creditor Century Fire Protection, LLC.

                                                                 Counsel for Century promptly filed a

                                                                 release of the garnishment after notice of

                                                                 filing. Debtor is not aware of a DACA

                                                                 agreement that would cover these funds.

            Bank of America Checking Account                     Approximately $17,604.15 paid into the

                                                                 registry of the appropriate county court.

            Accounts Receivable1                                 $60,740.00       (Northlake          and   AVR

                                                                 Projects        representing            Debtor’s

                                                                 management fees)

                                                                 $15,000.00      (Check      from       Gwinnett

                                                                 County that Debtor will deposit into DIP

                                                                 account).

                                                                 Marriott       Ballroom            Subcontractor

                                                                 Funds ($59,645.12)




1
    Debtor asserts that the amounts owed to subcontractors are not cash collateral of any lender.

                                                          6
Case 20-72638-pmb           Doc 13    Filed 12/16/20 Entered 12/16/20 10:43:23         Desc Main
                                     Document      Page 7 of 11



                                                      Springhill Project Subcontractor Funds

                                                      ($160,968.81)



                                           Lien Priority

        15.     From a review of the UCC-records, Bank of America appears to hold a first-priority

lien on Debtor’s cash collateral. BOA’s UCC-1 Financing Statement was filed March 3, 2017,

which predates any other lender’s security interest. Selective Insurance Company of America filed

its own UCC-1 Financing Statement on September 5, 2019, which Selective asserts puts them in

second position on the AVR Projects.

        16.     Debtor believes that BOA is owed approximately $750,000.00 and that Selective is

owed over $1,000,000.00. Debtor does not have more than $750,000.00 of cash collateral as of the

Petition Date; therefore, any creditor behind BOA in priority is unsecured and has no interest in

Debtor’s cash collateral.

                                         Amended Budget

        Debtor hereby amends its requested budget pursuant to Exhibit “A”.

        WHEREFORE, the Debtor requests that this Court enter an order granting interim use

of cash collateral consistent with this Supplemental filing; and grant the Debtor such other and

further relief as is just and proper.

        Dated: December 16, 2020

        /s/ Will B. Geer
        Georgia State Bar No. 940493
        Wiggam & Geer, LLC
        50 Hurt Plaza, SE, Suite 1150
        Atlanta, Georgia 30303
        T: (404) 233-9800
        F: (404) 287-2767



                                                7
Case 20-72638-pmb       Doc 13       Filed 12/16/20 Entered 12/16/20 10:43:23   Desc Main
                                    Document      Page 8 of 11



Exhibit “A” Budget – December 15 through January 15, 2021.


 Income                                $75,000.00
 Aetna                                 $2,607.30

 Certipay (Payroll Company)            $219.50

 Crystal Springs                       $44.74

 Brock Insurance - Gen. Liability      $2,500.00

 FCCI- Workers Comp                    $3,254.00

 Foundation Software                   $588.50

 Gio Ferrari Salary - Dec.             $9,041.54

 Google Cloud                          $144.20

 Jeff Romine Salary                    $8,424.66

 Jeff Hotel - Salary                   $2,240.40

 Dan Foreman Salary                    $8,320.00

 Jessica (Administrator) Salary        $4,615.40

 Jobsite Temp Power                    $605.73

 Jordan Romeo Salary                   $3,249.22

 Microsoft                             $109.50

 Office Cleaning                       $130.00

 Office Power                          $206.10

 Retirement Plan Admin                 $850.00

 Shane Sharpe Salary                   $19,230.76

 Rent                                  $4,543.29

 Spectrum                              $435.59

 Transamerica Retirement               $125.00


                                                   8
Case 20-72638-pmb   Doc 13    Filed 12/16/20 Entered 12/16/20 10:43:23   Desc Main
                             Document      Page 9 of 11



 Misc. Materials                $1,000.00

 Total                          $72,485.33




                                            9
Case 20-72638-pmb       Doc 13     Filed 12/16/20 Entered 12/16/20 10:43:23          Desc Main
                                  Document     Page 10 of 11



                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
IN RE:                                    )
SHARPE CONTRACTORS, LLC,                  )
                                          )   Case No. 20-72638
                                          )
                           Debtor         )   Chapter 11
__________________________________________)

                               CERTIFICATE OF SERVICE

         This is to certify that I have served a copy of the Supplement to Emergency Motion
for Entry of an Interim Order Authorizing Use of Cash Collateral on the parties listed below via
overnight delivery, electronic mail, or facsimile transmission:

Office of the U.S. Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
Shawna.P.Staton@usdoj.gov

Georgia Department of Revenue
Bankruptcy Section
P.O. Box 161108
Atlanta, GA 30321-0000
BHeinz@law.ga.gov

Internal Revenue Service
CIO
P.O. Box 7346
Philadelphia, PA 19101-7346
Andres.Sandoval@usdoj.gov

Alfa Advance Funding
info@greenfieldlawlpllc.com
smkaminski@varnumlaw.com

Selective Insurance Company of America
c/o Zack Anderson
zanderson@mpdlegal.com

24 Capital, LLC
leo@tritonrecoverygroupinc.com
smkaminski@varnumlaw.com



                                              10
Case 20-72638-pmb       Doc 13     Filed 12/16/20 Entered 12/16/20 10:43:23   Desc Main
                                  Document     Page 11 of 11



American Funding Services, Inc.
Ari Bouskila, Attorney
ari@bblawpllc.com
smkaminski@varnumlaw.com

Bank of America, N.A.
Laura.DiBiase@millermartin.com

Riverside Asphalt Paving, Inc.
c/o Danielle Hudson, Attorney
danielle@hudsonlegalllc.com

American Express
1-623-444-3001; proofofclaim@becket-lee.com

Carolinas Construction Solutions, LLC
D. Merbaum, Attorney
dmerbaum@mbpclaw.com

Cumberland Services, LLC
c/o Samuel Prim, Attorney
samuelprim@gmail.com

Kabbage, Inc.
support@kabbage.com; epp@kabbage.com

Century Fire Protection, LLC
c/o Benjamin Leventhal, Attorney
bsl@hpsslaw.com

Ridge Petroleum
Beth Rogers, Attorney
brogers@berlawoffice.com


Dated: December 16, 2020

/s/ Will Geer
Georgia Bar Number 940493




                                             11
